                              Case 3:16-cv-00236-WHO Document 1068 Filed 04/08/20 Page 1 of 1




                    1       Michael Millen
                            Attorney at Law (#151731)
                    2       119 Calle Marguerita Ste. 100
                            Los Gatos, CA 95032
                    3       Telephone: (408) 871-0777
                            Fax: (408) 866-7480
                    4       mikemillen@aol.com
                    5       Catherine W. Short (#117442)
                            LIFE LEGAL DEFENSE FOUNDATION
                    6       Post Office Box 1313
                            Ojai, CA 93024-1313
                    7       Tel. (707) 337-6880
                            kshort@lldf.org
                    8       Attorneys for Defendant Rhomberg
                    9
                                                         UNITED STATES DISTRICT COURT
                  10
                                             NORTHERN DISTRICT OF CALIFORNIA (S.F. DIVISION)
                  11
                            PLANNED PARENTHOOD FEDERATION                               NO.: 16-cv-00236 (WHO)
                  12        OF AMERICA, INC., et al.,
                                                                                        DEFENDANT RHOMBERG’S
                  13                      Plaintiffs,                                   RESPONSE RE: SEALING ORDER
                                vs.
                  14
                            CENTER FOR MEDICAL PROGRESS, et                             Judge: Hon. William H. Orrick
                  15        al.,
                  16
                                          Defendants.
                  17

                  18                  The matter of the sealing of Bomse Declaration, Ex. G (Dkt. 388-7 (G)) was briefed in a joint
                  19        letter to the court on July 11, 2019 (Dkt. 710 and 711). Defendant Rhomberg requests that the court
                  20        rule on that joint letter as it will address the portions of Ex. G not already addressed by the court’s
                  21        order. (See Dkt. 1063 at p. 4 (“The links to public websites, the name of NAF’s medical director who
                  22        submitted a declaration in the related NAF action, and the discussion of WWH, do not merit sealing
                  23        at this juncture.”.)) Notably, even at this late date, neither plaintiffs nor NAF have offered any
                  24        evidence that any of these names or the contents merits sealing based upon any particularized threat
                  25        of harm to NAF or its members.
                  26        Dated: April 8, 2020
                                                                                            MICHAEL MILLEN
                  27                                                                     CATHERINE SHORT, LLDF
                  28                                                                  ATTORNEYS FOR ALBIN RHOMBERG
    Michael Millen, Esq.
119 Calle Marguerita #100   DEFENDANT RHOMBERG’S RESPONSE RE: SEALING                                16-cv-00236 (WHO)     Page 1
    Los Gatos, CA 95032
      (408) 871-0777        ORDER
